ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_02_FR.txt. TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 36

conclusions de la Cour en l'affaire Isvaél c. Bulgarie concernant la
portée et l'effet du paragraphe 5 de l’article 36 du Statut ne sont
pas applicables à l'affaire actuelle.

M. WELLINGTON Koo, juge, fait la déclaration suivante:

Certains des motifs de l'arrêt se rapportant à la décision rendue
par la Cour en l'affaire relative à l'Incident aérien du 27 juillet 1955
(Israël c. Bulgarie), Exceptions préliminaires, je désire indiquer
que, tout en me ralliant à la conclusion à laquelle est parvenue la
Cour en la présente affaire et d’une manière générale au raisonne-
ment qui l’y a amenée, je n’entends pas signifier par là que j’ap-
prouve ou que j'accepte la décision rendue en l'affaire Israël c.
Bulgarie; je maintiens au contraire les motifs et la conclusion
énoncés dans l'opinion dissidente collective qui y était jointe.

Je considère même que, sur la base de cette opinion, la décla-
ration d'acceptation de la juridiction obligatoire de la Cour per-
manente faite par la Thaïlande en 1940 doit être considérée comme
s'étant transformée en acceptation visant la Cour actuelle par
application de l’article 36, paragraphe 5, du Statut, ainsi que la
Thaïlande reconnaît l'avoir voulu et ce au moment où, le 16 décem-
bre 1946, elle est devenue Membre des Nations Unies et par consé-
quent partie au Statut, ce fait constitue un motif additionnel et
plus simple de rejeter le principal argument avancé par la Thaïlande
à l'appui de sa première exception.

Cela est clair, mais il n’en reste pas moins que, les circonstances
des deux affaires étant essentiellement différentes, ni le fait qu’à
s’en tenir à ladite opinion la déclaration de 1940 s’est ainsi trans-
formée avant le 6 mai 1950, date où elle devait expirer, ni le fait
que, si l’on se fonde sur la décision rendue par la Cour en 1959,
cette déclaration est devenue caduque le 19 avril 1956, à la disso-
lution de la Cour permanente, n’ont un effet juridique déterminant
quant à la seule question décisive en litige dans la présente affaire,
à savoir la validité de la déclaration thaïlandaise du 20 mai 1950.

Sir Gerald FITzMAURICE et M. TANAKA, juges, font la déclaration
commune suivante:

Bien que nous soyons tout à fait d'accord avec le dispositif de
l'arrêt rendu par la Cour en l'espèce et avec les motifs sur lesquels
elle s’est fondée, nous avons une raison additionnelle et, pour
nous, plus directe de rejeter la première exception préliminaire de
la Thaïlande.

Cette exception préliminaire est fondée sur la conclusion à la-
quelle est parvenue la Cour quant à l'effet du paragraphe 5 de

23
